Citation Nr: 0842013	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran had active service from July 1977 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which denied service connection for an acquired 
psychiatric disability and bilateral hearing loss, and 
granted service connection for pseudofolliculitis barbae, 
rated non-compensably disabling.  Although the veteran's 
substantive appeal was not received until more than a year 
following a March 2005 statement of the case, the RO accepted 
the veteran's appeal as timely, and the Board will do the 
same.  See March v. Nicholson, 19 Vet.App 381 (2005) (RO 
acceptance of a notice of disagreement as timely created a 
presumption of timeliness).  In this regard, the RO provided 
a written statement in September 2006, explaining that at the 
time of the statement of the case, the RO also developed for 
additional evidence, and this additional evidence 
necessitated a supplemental statement of the case (SSOC), 
which provided the veteran with an additional 60 days to file 
a substantive appeal.  See 38 C.F.R. § 20.302(b) (2008).  The 
Board also notes returned mail due to changes of address 
during the relevant time period, as well as the veteran's 
prompt response to the September 2006 SSOC, in support of a 
decision to accept the substantive appeal as timely.

The veteran's claim for entitlement to service connection for 
bilateral hearing loss was granted in a May 2008 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not before the Board.  See generally Grantham 
v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  The veteran's claim for an 
increased rating for pseudofolliculitis barbae, then rated at 
10 percent disabling, was denied by the Board in a March 2008 
decision.  The veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder was remanded 
by the Board for further evidentiary development in March 
2008.

The Board also notes that the veteran failed to report for a 
Travel Board hearing scheduled in December 2007.

FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's acquired psychiatric disorder, to include 
bipolar disorder, depression, and panic disorder, is the 
result of a disease or injury in service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include bipolar 
disorder, depression, and panic disorder, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Service Connection

The veteran claims that his current diagnoses of depression 
and bipolar disorder are etiologically related to his period 
of active duty service.  He stated that his military 
experience was horrible, and he reported fighting with other 
soldiers.  See VA examination report, October 2003.  The 
veteran also claimed that an in-service personal assault took 
place.  See VA examination report, April 2008.  He stated 
that he began drinking heavily during active duty as a result 
of his depression.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9 
(2008); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

At the outset, the Board notes that the veteran has been 
diagnosed with bipolar disorder and depression.  See VA 
examination report, April 2008.  Thus, element (1) of Hickson 
has been satisfied.

Turning to the question of in-service disease or injury 
(Hickson element 2), upon the veteran's entry into service, 
the examiner noted that the veteran's psychiatric profile was 
normal, and no psychiatric defects were observed.  Further, 
although the veteran checked "Yes" to "trouble sleeping," 
he checked "No" to "depression or excessive worry."  See 
Standard Forms (SF) 88 and 93, service enlistment examination 
reports, June 15, 1977.  Beginning in January 1978, it was 
noted that the veteran was hospitalized on more than one 
occasion due to adjustment problems and attempted suicide.  
The service treatment records reveal that the veteran was 
seeking a discharge, and that there was no evidence of a 
thought disorder.  The records noted that the veteran was 
mildly depressed, and he was diagnosed with hysterical 
personality.  No psychiatric medication was provided, save 
for medication to help with a sleeping disorder.  It was also 
noted that the veteran was manipulative and medically stable.  

During an informal counseling session, the veteran was 
counseled for apparent disregard for authority, and for 
attempting to feign a suicide attempt.  The counselor stated 
that the veteran's intentions were to get out of field duty.  
There are several other informal counseling session reports 
dated between January and February 1978 that describe the 
veteran as having unacceptable conduct and attitude.  An 
August 1978 service treatment records that describes the 
veteran as having a problem with alcohol intoxication.  The 
veteran's service treatment records are negative for a 
diagnosis of an acquired psychiatric disorder or a psychosis.  
Upon his discharge from service in September 1979, the 
veteran's psychiatric profile was again marked as "Normal."  
However, the veteran noted that he had trouble sleeping, and 
that he suffered from depression or excessive worry.  His 
attempted suicide was also noted.  See SF 88 and 93, service 
separation examination reports, September 20, 1979.  Thus, 
while there is ample evidence of the veteran demonstrating 
sleep difficulty with complaints of depression and behavioral 
problems in service, to include alcohol abuse, the Board 
finds there is inadequate evidence of the veteran suffering 
from a chronic psychiatric disability during his active 
service.  However, assuming arguendo that a psychiatric 
disability such a depression did manifest in service, the 
totality of the evidence, as discussed below, is against the 
finding that any current acquired psychiatric disability is 
related to the veteran's active service.

The veteran was initially diagnosed post-service with 
dysthymia and polysubstance abuse in September 1997 by a VA 
examiner.  The examiner did not provide a link between the 
veteran's diagnosis and his period of active service.  In 
November 2002, a private physician noted that the veteran 
suffered from panic attacks.  Again, a correlation to service 
was not provided.

In conjunction with the veteran's claim for service 
connection, a VA examination was provided in October 2003.  A 
review of the claims file was noted.  At that time, the 
veteran complained of depression, hopelessness, a low self 
esteem, and frequent suicidal ideation.  He was diagnosed 
with a panic disorder, a depressive disorder, and addiction 
to drugs and alcohol.  The examiner stated that it was less 
likely than not that the veteran's diagnoses were related to 
his period of active duty.  Instead, the examiner noted that 
the veteran's service medical reports indicated that he was 
dissatisfied with the Army and was seeking a discharge.  
Behavioral problems were also suggested.  The examiner stated 
that it was "impossible to know what he would be like if he 
had not consumed so much alcohol."  He ambiguously stated 
that it was at least likely as not that his current symptoms 
were related to his active service.  It is not clear as to 
whether this comment was limited to alcohol abuse or his 
psychiatric condition as a whole.

Following the March 2008 Board remand, the veteran was 
afforded an additional VA examination in April 2008.  Again, 
the examiner noted a review of the veteran's claims file.  
The veteran reported that he suffered from depression since 
1977.  Although he described his depression as episodic, he 
frequently felt sad.  He stated that he drank daily in 
service to compensate for the depression, and that his 
drinking had nothing to do with his discharge.  The veteran 
also claimed that he was almost raped in service, but denied 
reporting the incident at the time.  Ultimately, the examiner 
diagnosed the veteran with substance abuse, bipolar disorder, 
and major depression.  It was thought that the veteran's 
problem with alcohol consumption effected his mood, 
performance, and behavior in service.  However, the examiner 
opined that it was unlikely that the veteran's bipolar 
disorder manifested itself during his active service or was 
otherwise directly related to service.  Similarly, the 
examiner expressed the opinion that it was less likely than 
not the veteran's performance problems in service were due to 
depression, and that his depression was most likely the 
result of his drinking.  The Board finds this opinion to be 
persuasive and, in the absence of any contrary opinion, 
definitive as to the lack of relationship between the 
veteran's current acquired psychiatric disorder and his 
active military service.  

The opinion was well-reasoned, detailed, and consistent with 
other evidence of record, including prior VA outpatient 
reports, and included a review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  The Board notes that there was 
no documentation in the veteran's records regarding any 
acquired psychiatric disorder, to include a bipolar disorder.  
Although the veteran claimed that he was the victim of an 
attempted rape in service, there is no evidence of a 
diagnosis of post-traumatic stress disorder (PTSD) and no 
medical nexus statement to link his currently-diagnosed 
psychiatric disorders to any in-service traumatic event.

Further, with regard to the long evidentiary gap in this case 
between active service and the earliest psychiatric 
complaints of record, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
psychiatric complaints, symptoms, or findings for eighteen 
years between the period of active duty and the medical 
reports beginning in 1997 is itself evidence which tends to 
show that the veteran's acquired psychiatric disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

In sum, the competent evidence does not establish that the 
veteran's currently-diagnosed psychiatric disorders are 
etiologically related to his period of active duty.  There 
are no records of any complaints, findings, treatment, or 
diagnosis of depression, bipolar disorder, or a panic 
disorder during the veteran's active service.  Although it 
was noted that the veteran was mildly depressed in his 
service treatment records, and diagnosed with a hysterical 
personality, his service treatment records were negative for 
a diagnosis of an acquired psychiatric disorder.  Again, the 
Board notes that a personality disorder is not a disability 
for which service connection may be awarded.  

Though the April 2008 VA examiner stated that the veteran's 
use of alcohol during his period of service may have resulted 
in depression during service, section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed as in the instant case after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  The 
veteran's VA treatment records note a history of alcohol use 
and dependence.  Moreover, section 8052 also amended 38 
U.S.C.A. § 105(a) to provide that, with respect to claims 
filed after October 31, 1990, an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs. See 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301(d) (2008).

The Federal Circuit, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  However, that is not the case here.  
Since the April 2008 VA examiner opined that the veteran's 
depression may have been secondary to alcohol abuse, and not 
vice-versa, the rule in Allen does not apply in this 
instance.  

The only remaining evidence of record in support of the 
veteran's claim for service connection is his own lay 
statements.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is 
one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., an attempted 
personal assault, feeling depressed, etc.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, the 
veteran is competent to state that an event happened in 
service, such as an attempted rape as related to a VA 
examiner in April 2008.  The Board notes, however, that the 
veteran's allegations and reported history are simply not 
credible.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  In this case, the "inherent 
characteristics" of the veteran's statements are 
manipulative and self-serving.

Nevertheless, the veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  Neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.

It is clear from the record that the veteran has a long 
history of manipulation and immaturity.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The Board places far greater 
probative value on the negative VA examination reports than 
it does on the more recent statements of the veteran, made in 
connection with his claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such reports are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now nearly three decades past; see also 
Forshey, supra.  To the extent that the veteran invites the 
Board to draw the conclusion, based on no medical evidence, 
that service somehow have caused him to have an acquired 
psychiatric disorder, the Board declines to do so.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current psychiatric disorder 
is not related to the veteran's period of service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claim, and therefore 
it must be denied.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  

The Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the May 2003 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  

The Board further notes that the special notice requirements 
of 38 C.F.R. § 3.304(f)(3) apply only in PTSD claims.  In 
this case, although the veteran reported an in-service 
personal assault during his April 2008 VA examination, the 
veteran has not filed a claim for PTSD, and one may not be 
implicitly inferred from his statement.  Further, the 
veteran's file is negative for a diagnosis of PTSD.  
Therefore, it is not necessary to develop the veteran's claim 
in accordance with C.F.R. § 3.304(f)(3).

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file, to the extent available.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  Although treatment records 
from the VA Medical Centers (VAMC) in Milwaukee, Wisconsin, 
and Oakland, California, from January 1, 1989 through 
December 31, 1991 are unavailable for review, the Board notes 
that exhaustive efforts to obtain those records were 
conducted.  An initial request to obtain records from the 
Milwaukee VAMC was made in March 2006, with follow-up 
attempts in May 2006 and June 2006.  An initial request to 
obtain treatment records from the Oakland VAMC was made in 
August 2005, with follow-up attempts in December 2005 and 
January 2006.  As such, VA has met its obligation to procure 
all available medical evidence, to the extent available.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examinations in October 
2003 and April 2008 to obtain opinions as to whether his 
psychiatric conditions can be directly attributed to 
service.  Further examination or opinion is not needed on the 
veteran's claim because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


